DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker (Reg. No. 64,808) on March 18, 2021.
The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus, comprising:
a central processing unit (CPU) configured to:
learn frequency utilization statistics information regarding a secondary system based on:
information regarding a frequency occupancy situation of the secondary system, at least as teacher information, wherein
the information regarding the frequency occupancy situation of the secondary system includes at least one of a spectrum mask or a maximum Equivalent Isotropic Radiated Power (EIRP), and
the secondary system shares one of a frequency or a frequency band allocated to a primary system[[,]]; and 
a received signal for sensing data collected by a sensor which senses a radio wave environment, as student information, wherein 
based on the received signal for the sensing data, the frequency utilization statistics information is learned by use of a received signal of the secondary system at a specific time and a noise component of the secondary system at the specific time, and
at least one of a propagation path loss or shadowing attenuation of the radio wave environment is estimated based on the received signal for the sensing data; 
match the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning;
calculate, based on the match, a degree of correlation between the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning; [[and]]
detect presence of a signal of the primary system based on the degree of correlation that indicates a mismatch between change in frequency characteristics of the sensing data from a first time period to a second time period different from the first time period and the frequency utilization statistics information regarding the secondary system acquired through the learning; and
output at least one of a detection notification or radio wave stoppage instructions based on the presence of the signal of the primary system, wherein the at least one of the detection notification or the radio wave stoppage instructions are output through a wireless communication to a plurality of wireless communication apparatuses that utilizes the frequency for the secondary system.

2. (Canceled) 


8. (Currently Amended) An information processing method, comprising:
in an information processing apparatus:
learning frequency utilization statistics information regarding a secondary system based on:
information regarding a frequency occupancy situation of the secondary system, at least as teacher information, wherein
the information regarding the frequency occupancy situation of the secondary system includes at least one of a spectrum mask or a maximum Equivalent Isotropic Radiated Power (EIRP), and
the secondary system shares one of a frequency or a frequency band allocated to a primary system[[,]]; and 
a received signal for sensing data collected by a sensor which senses a radio wave environment, as student information, wherein 
based on the received signal for the sensing data, the frequency utilization statistics information is learned by use of a received signal of the secondary system at a specific time and a noise component of the secondary system at the specific time, and
at least one of a propagation path loss or shadowing attenuation of the radio wave environment is estimated based on the received signal for the sensing data;
matching the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning;
calculating, based on the matching, a degree of correlation between the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning; [[and]]
detecting presence of a signal of the primary system based on the degree of correlation that indicates a mismatch between change in frequency characteristics of the sensing data from a first time period to a second time period different from the first time period and the frequency utilization statistics information regarding the secondary system acquired through the learning; and
outputting at least one of a detection notification or radio wave stoppage instructions based on the presence of the signal of the primary system, wherein the at least one of the detection notification or the radio wave stoppage instructions are output through a wireless communication to a plurality of wireless communication apparatuses that utilizes the frequency for the secondary system.

9. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
learning frequency utilization statistics information regarding a secondary system based on:
information regarding a frequency occupancy situation of the secondary system, at least as teacher information, wherein
the information regarding the frequency occupancy situation of the secondary system includes at least one of a spectrum mask or a maximum Equivalent Isotropic Radiated Power (EIRP), and
; and
a received signal for sensing data collected by a sensor which senses a radio wave environment, as student information, wherein 
based on the received signal for the sensing data, the frequency utilization statistics information is learned by use of a received signal of the secondary system at a specific time and a noise component of the secondary system at the specific time, and
at least one of a propagation path loss or shadowing attenuation of the radio wave environment is estimated based on the received signal for the sensing data; 
matching the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning;
calculating, based on the matching, a degree of correlation between the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning; [[and]]
detecting presence of a signal of the primary system based on the degree of correlation that indicates a mismatch between change in frequency characteristics of the sensing data from a first time period to a second time period different from the first time period and the frequency utilization statistics information regarding the secondary system acquired through the learning; and
outputting one of a detection notification or radio wave stoppage instructions based on the presence of the signal of the primary system, wherein the at least one of the detection notification or the radio wave stoppage instructions are output through a wireless communication to a plurality of wireless communication apparatuses that utilizes the frequency for the secondary system.

10. (Currently Amended) A wireless communication apparatus, comprising:
a central processing unit (CPU) configured to:
learn frequency utilization statistics information regarding a secondary system based on:
information regarding a frequency occupancy situation of the secondary system, at least as teacher information, wherein
the information regarding the frequency occupancy situation of the secondary system includes at least one of a spectrum mask or a maximum Equivalent Isotropic Radiated Power (EIRP), and
the secondary system shares one of a frequency or a frequency band allocated to a primary system[[,]]; and 
a received signal for sensing data collected by a sensor which senses a radio wave environment, as student information, wherein
based on the received signal for the sensing data, the frequency utilization statistics information is learned by use of a received signal of the secondary system at a specific time and a noise component of the secondary system at the specific time, and
at least one of a propagation path loss or shadowing attenuation of the radio wave environment is estimated based on the received signal for the sensing data;
match the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning;
calculate, based on the match, a degree of correlation between the sensing data and the frequency utilization statistics information regarding the secondary system acquired through the learning; 
detect presence of a signal of the primary system based on the degree of correlation that indicates a mismatch between change in frequency characteristics of the sensing data from a first time period to a second time period different from the first time period and the frequency utilization statistics information regarding the secondary system acquired through the learning; and
output one of a detection notification or radio wave stoppage instructions through a wireless communication to a plurality of wireless communication apparatuses that utilizes the frequency for the secondary system based on the presence of the signal of the primary system.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646